Citation Nr: 0531114	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.  


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO rating decision, which denied 
the veteran's claim of entitlement to service connection for 
PTSD.  

As noted in a statement of the case issued to the veteran in 
May 2002, the RO has determined that new and material 
evidence has been received to reopen the veteran's previously 
disallowed PTSD claim, and readjudicated the claim on the 
merits.  Notwithstanding such action, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).  The issue on 
appeal is phrased accordingly.

In August 2005, the veteran appeared at the RO and testified 
at a hearing, which was conducted by the undersigned Veterans 
Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of that 
hearing has been associated with the claims file.  

The claim of entitlement to service connection for PTSD, 
reopened herein below, is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative as to what further action 
is required on his part.


FINDING OF FACT

In a final decision dated in March 1992, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD; evidence received since the March 1992 Board decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duties to notify and to assist a 
claimant.  Regulations implementing the VCAA are codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The Board will assume for the purposes of this 
decision that the liberalizing provisions of the VCAA are 
applicable to the veteran's claim to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in June 2000.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the Board in a decision dated in May 
1992 denied the veteran's claim of entitlement to service 
connection for PTSD, on the basis that there was no diagnosis 
of PTSD.  This rating decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The last final disallowance of the 
veteran's claim in this case is the March 1992 Board 
decision.  As such, the Board will consider evidence 
submitted since this determination in order to ascertain 
whether that evidence is new and material to reopen the 
veteran's service connection claim.  

In the March 1992 decision, the Board considered the 
veteran's service medical and personnel records, post-service 
private and VA medical records, and statements from the 
veteran, his wife, brother, sister, and church pastor.  The 
post-service medical records included examinations conducted 
by VA psychiatrist in October 1990, and a private evaluation 
conducted by a psychologist in December 1990.  The clinical 
evidence showed that the veteran was diagnosed with 
psychiatric disorders other than PTSD, which were shown to be 
present many years after service.  There was no diagnosis of 
PTSD reflected in the records.  As noted in clinical records, 
the veteran reported that he had been nervous while stationed 
aboard ship in Vietnam waters, even though he had never seen 
"serious action" and that one event, in particular, was 
particularly disconcerting to him.  That event involved his 
ship going to assist another ship that had suffered an 
explosion.  He reported that his ship picked up survivors and 
that he personally saw many bodies in the water.  

The evidence received since the Board's March 1992 decision 
includes private and VA medical records dated beginning in 
1994, treatment records and counselor statements from the Vet 
Center dated beginning in June 2000, correspondence from the 
Director of the U.S. Armed Services Center for Unit Records 
Research (CURR) received in August 2001, statements of a 
neighbor and a friend, and statements and testimony of the 
veteran and his wife.  The clinical records show that the 
veteran received treatment for PTSD.  Examinations by a VA 
psychiatrist (the same one who previously examined him in 
October 1990) in September 2000 and by a private psychologist 
in about the same time frame showed diagnoses of PTSD, among 
other mental disorders.  Both examination reports cited to an 
incident in service whereby the veteran's ship responded to 
another ship on fire, with the veteran assisting in the 
recovery of dead bodies from the water.  The veteran had 
claimed that the ship on fire was the USS FORRESTAL, and the 
RO requested verification of this through CURR.  The response 
from CURR was that the veteran's ship (USS AJAX) did not 
assist the USS FORRESTAL during its explosion and fire in 
July 1967.  In fact, the veteran had been discharged from 
service by that time.  At his hearing, however, it was noted 
that the veteran had mistaken the identity of the ship on 
fire.  It was stated that the USS ORISKANY had suffered a 
fire in the time frame between the end of August and 
Thanksgiving, to which the veteran's ship had responded.  The 
veteran also furnished additional details in regard to his 
recovery efforts in relation to the fire aboard the USS 
ORISKANY.  
 
In regard to the evidence submitted since the March 1992 
Board decision, the Board finds that it was not previously 
before it in March 1992 and is neither cumulative nor 
redundant.  In contrast to the medical evidence previously 
considered, the new evidence shows that the veteran now has a 
diagnosis of PTSD, the absence of which was the basis of the 
prior final denial of the veteran's claim.  Moreover, the 
diagnosis of PTSD appears to be related to an alleged 
stressor pertaining to the rescue and recovery of military 
personnel aboard the USS ORISKANY.  At the very least, the 
evidence contributes to a more complete picture of the 
veteran's current mental status as it relates to his period 
of service.  As such, the new evidence is significant because 
it is probative of the issue of whether the veteran has a 
current diagnosis of PTSD that may have had an onset during 
service.  Moreover, given that the detailed statements of the 
veteran, which describe his role in a stressful experience 
during service to which the diagnosis of PTSD appears to be 
attributed, are presumed credible, it appears that his 
current PTSD may be related back to an in-service stressor.    

In light of the fact that such medical evidence appears to 
support the veteran's contention that he has PTSD that can be 
related back to his period of service, the Board finds that 
the additionally-received evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Thus, the Board finds that 
new and material evidence has been received since the March 
1992 Board decision that denied service connection for PTSD, 
and that the claim is reopened.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to that extent only the appeal is granted.  


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for PTSD, on a de 
novo basis, additional development is indicated. 

As noted herein above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2004).  It is the third of these elements on which this 
case, in particular, turns.  

The veteran contends that he currently has PTSD that is 
related to a certain stressful experience in service.  The 
file shows that both VA and private examiners have diagnosed 
him with PTSD.  The reports of those examinations in 2000 
cite to a stressful experience in which the veteran allegedly 
assisted in recovery efforts of another ship on fire.  As 
noted in the transcript of the hearing held in August 2005, 
the veteran and his representative indicated that during 
service the veteran's ship, USS AJAX, responded to a fire 
aboard the USS ORISKANY in the time frame between the end of 
August and Thanksgiving.  Additional research has shown that 
the USS ORISKANY suffered a fire in October 1966, causing the 
death of more than three dozen personnel.  What has not been 
corroborated by CURR, or any other agency, is whether the 
veteran's ship, and presumably the veteran, responded to such 
fire.  CURR's previous response in August 2001 included a 
brief history of the USS AJAX, to include the period from 
1964 through 1966, and deck logs dated in July 1967.  There 
was no mention of the USS AJAX having responded to a fire on 
another ship.  CURR's research, however, was focused on a 
fire aboard the USS FORRESTAL in July 1967.  Given the new 
information furnished at the hearing, the RO should make 
another attempt at corroborating the veteran's stressor with 
CURR.   

In the event stressor verification is deemed obtained, the 
Board finds that a VA examination in connection with the 
veteran's PTSD claim is in order.  Such examination should 
specifically identify the stressor(s) supporting a diagnosis 
of PTSD, if any.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a report of all 
statements pertaining to stressful events 
provided by the veteran in support of his 
claim and all associated documents to the 
U.S. Armed Services Center for Unit 
Records Research (CURR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, or other appropriate 
agency.  In that regard, it should be 
noted that new information was furnished 
at the August 2005 hearing to the extent 
that the ship in question was identified 
as the USS ORISKANY (not the USS 
FORRESTAL, as had previously been the 
case).  CURR, or other appropriate agency, 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressor(s).  A 
response, negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

2.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified, based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.

3.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  The RO must 
specify for the VA examiner the 
stressor(s) it has determined are 
corroborated by the evidence of record and 
instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should specifically confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed events 
that are considered stressors supporting 
the diagnosis, and the examiner should 
fully explain why such stressors are 
considered sufficient under the standards 
of the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A complete rationale for any 
opinion expressed must be provided.

4.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


